[Cite as State v. Good, 2021-Ohio-4560.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              AUGLAIZE COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 2-21-02

        v.

BRETT S. GOOD,                                            OPINION

        DEFENDANT-APPELLANT.




                Appeal from Auglaize County Common Pleas Court
                          Trial Court No. 2017 CR 0001

                                      Judgment Affirmed

                          Date of Decision: December 27, 2021




APPEARANCES:

        Rob C. Wiesenmayer, II for Appellant

        Edwin A. Pierce & Reed D. Searcy for Appellee
Case No. 2-21-02


MILLER, J.

       {¶1} Defendant-appellant, Brett S. Good, appeals the February 19, 2021

judgment of the Auglaize County Court of Common Pleas vacating his re-

sentencing hearing. For the reasons that follow, we affirm.

                                     Background

       {¶2} This case arises from a December 31, 2016 incident in which members

of the Wapakoneta Police Department responded to a report of a female who was

afraid to leave her residence for fear her husband, Good, would harm himself. At

the scene, Good immediately entered a patrol vehicle and, despite not being placed

under arrest, requested to be taken to the police department to be interviewed.

During his interview with law enforcement, Good admitted to a number of sexually-

motivated crimes involving two minor children living in his household, which

occurred over the course of more than one year. The victims were interviewed and

corroborated Good’s admission. Following the interviews with the victims, Good

was arrested.

       {¶3} On January 5, 2017, the Auglaize County Grand Jury indicted Good on

41 counts: Counts One to Ten of rape in violation of R.C. 2907.02(A)(1)(b) with

an allegation that the victim was less than ten years of age at the time of the offense,

first-degree felonies; Counts Eleven to Sixteen of rape in violation of R.C.

2907.02(A)(1)(b) with the allegation that the victim was less than 13 years of age at


                                          -2-
Case No. 2-21-02


the time of the offense, first-degree felonies; and Counts Seventeen to Forty One of

rape with the allegation that the victim was compelled to submit by force or threat

of force in violation of R.C. 2907.02(A)(2); first-degree felonies. (Doc. No. 1). On

January 6, 2017, Good appeared for arraignment and pleaded not guilty to the counts

of the indictment.

       {¶4} On July 5, 2017, Good appeared for a change-of-plea hearing. Under a

negotiated plea agreement, Good withdrew his pleas of not guilty and entered guilty

pleas to Counts One, Eleven, and Seventeen. In exchange, the State asked for leave

to nolle prosequi the remaining counts of the indictment. The trial court accepted

Good’s guilty pleas, found him guilty of the offenses and granted the State’s motion

to dismiss the remaining counts of the indictment.

       {¶5} The trial court proceeded immediately to sentencing where it imposed

a jointly-recommended sentence.       With respect to Count One, the trial court

sentenced Good to a term of 25 years to life in prison. With respect to Count Eleven,

the trial court sentenced Good to 25 years to life in prison. With respect to Count

Seventeen, the trial court sentenced Good to a term of 11 years in prison. Pursuant

to the parties’ recommendation, the trial court ordered the sentences to run

concurrently for an aggregate sentence of 25 years to life in prison. On July 6, 2017,

the trial court filed its judgment entry of conviction and sentence.




                                         -3-
Case No. 2-21-02


       {¶6} On March 19, 2020, Good filed a motion to withdraw his guilty pleas

after sentencing pursuant to Crim.R. 32.1. Good alleged that his guilty pleas were

invalid because they were not made knowingly, voluntarily, and intelligently.

Specifically, Good argued the 25 years to life in prison imposed for Counts One and

Eleven were not authorized by law. On May 26, 2020, the State responded to

Good’s motion to withdraw his guilty pleas after sentencing. On May 28, 2020, the

trial court filed a judgment entry denying Good’s motion to withdraw his guilty

pleas. However, the trial court set the matter for a resentencing hearing.

       {¶7} On June 16, 2020, Good filed a notice of appeal. On June 25, 2020, the

trial court vacated Good’s resentencing hearing while his appeal was pending. On

January 25, 2021, this Court dismissed Good’s appeal on the grounds that it lacked

jurisdiction to consider the appeal because the trial court’s order denying his post-

sentence motion to withdraw his guilty pleas was not a final, appealable order. On

February 19, 2021, the trial court issued a judgment entry vacating Good’s

resentencing hearing and finding that a resentencing hearing was barred by State v.

Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784.

       {¶8} On March 19, 2021, Good filed a notice of appeal. He raises four

assignments of error for our consideration.

                            Assignment of Error No. I

       The trial court’s actions of failing to comply with Criminal Rule
       11(C)(2)(a) requiring the defendant-appellant to understand the

                                         -4-
Case No. 2-21-02


      correct statutory maximum penalties in order for his pleas to be
      knowing, intelligent and voluntary, and thereafter in sentencing
      the defendant-appellant to statutorily excessive penalties which
      are void ab initio and resulted in manifest injustice to the
      defendant-appellant entitle him to withdraw his guilty pleas
      pursuant to Criminal Rule 32.1.

                          Assignment of Error No. II

      The failure of defense counsel to adequately advise the defendant-
      appellant about the correct maximum penalties as to Counts One
      (1) and Eleven (11) constituted denial of effective assistance of
      counsel rendering his pleas of guilty involuntary, and impaired
      the knowing and voluntary nature of his pleas, requiring that the
      defendant-appellant be permitted to withdraw his guilty plea.

                         Assignment of Error No. III

      The trial court [erred] in sentencing the defendant-appellant to
      concurrent sentences of twenty-five (25) years to possible life
      imprisonment as to amended Counts One (1) and Eleven (11)
      acted contrary to law and exceeded the statutory requirements
      pursuant to Ohio Revised Code § 2971.03(B)(1)(b) resulting in a
      sentence contrary to law.

                         Assignment of Error No. IV

      The timeliness of defendant-appellant filing his motion to
      withdraw his guilty plea pursuant to Criminal Rule 32.1 should
      not bar him from relief due to the trial court advising him that in
      following the joint sentencing recommendation that the
      defendant-appellant would waive all rights to appeal. Said waiver
      was not voluntary as it was based on errors by the trial court.

                                   Discussion

      {¶9} Appellate review of the trial court’s denial of a motion to withdraw a

guilty plea is limited to whether the trial court abused its discretion. State v.


                                       -5-
Case No. 2-21-02


Cartlidge, 3d Dist. Seneca No. 13-21-06, 2021-Ohio-3787, ¶ 8. An abuse of

discretion suggests the trial court’s decision is unreasonable, arbitrary, or

unconscionable. State v. Adams, 62 Ohio St.2d 151, 157 (1980).

       {¶10} A motion to withdraw a guilty plea is governed by Crim.R. 32.1,

which provides:

       A motion to withdraw a plea of guilty or no contest may be made only
       before sentence is imposed; but to correct manifest injustice the court
       after sentence may set aside the judgment of conviction and permit
       the defendant to withdraw his or her plea.

A defendant seeking to withdraw a guilty or no-contest plea after sentencing bears

the burden of demonstrating a “manifest injustice.” State v. James, 3d Dist.

Hancock No. 5-19-30, 2020-Ohio-720, ¶ 11, citing State v. Smith, 49 Ohio St.3d

261 (1977), paragraph one of the syllabus. “[A] postsentence withdrawal motion is

allowable only in extraordinary cases.” Smith at 264. The Supreme Court of Ohio

has defined the manifest injustice standard as a “clear or openly unjust act.” State

ex rel. Schneider v. Kreiner, 83 Ohio St.3d 203, 208 (1998). “‘A defendant is not

entitled to withdraw his plea merely because he discovers long after the plea has

been accepted that his calculus misapprehended the quality of the State’s case or the

likely penalties attached to alternative courses of action.’” State v. Kimpel, 3d Dist.

Shelby No. 17-17-12, 2018-Ohio-2246, ¶ 16, quoting Brady v. United States, 397

U.S. 742, 757, 90 S.Ct. 1463, 1463 (1970). “‘A “manifest injustice” comprehends

a fundamental flaw in the path of justice so extraordinary that the defendant could

                                         -6-
Case No. 2-21-02


not have sought redress from the resulting prejudice through another form of

application reasonably available to him or her.’” State v. Brooks, 2d Dist.

Montgomery No. 23385, 2010-Ohio-1682, ¶ 8, quoting State v. Hartzell, 2d Dist.

Montgomery No. 17499, *2 (Aug. 20, 1999).

       {¶11} Good raises three principal arguments in support of his position that

he suffered a manifest injustice and, therefore, the trial court erred by denying his

motion to withdraw his guilty plea after the imposition of sentence. First, Good

claims that he suffered a manifest injustice because the trial court failed to properly

advise him of the correct maximum penalties prior to his change of plea. Second,

Good argues that he suffered a manifest injustice because the trial court imposed a

sentence that is contrary to law. Finally, Good contends that he suffered a manifest

injustice because he received ineffective assistance of trial counsel. We address

each of Good’s contentions in turn.

       {¶12} First, we consider Good’s argument regarding the trial court’s failure

to correctly explain the maximum statutory penalties with respect to Counts One

and Eleven. Good argues that the trial court abused its discretion by denying his

postsentence motion to withdraw his guilty pleas, in part, because the trial court

conducted an inadequate plea colloquy. Specifically, Good contends the trial court

violated Crim.R. 11(C)(2)(a) because he was incorrectly notified of the maximum




                                         -7-
Case No. 2-21-02


penalties he faced with respect to Counts One and Eleven, a defect which Good

argues renders the enforcement of his plea unconstitutional.

       {¶13} Crim.R. 11, which outlines the procedures that trial courts must follow

when accepting pleas, “‘ensures an adequate record on review by requiring the trial

court to personally inform the defendant of his rights and the consequences of his

plea and determine if the plea is understandingly and voluntarily made.’” State v.

Dangler, 162 Ohio St.3d 1, 2020-Ohio-2765, ¶ 11, quoting State v. Stone, 43 Ohio

St.2d 163, 168 (1975). “If the plea was not made knowingly, intelligently, and

voluntarily, enforcement of that plea is unconstitutional.” Id. at ¶ 10. Crim.R.

11(C)(2), which applies specifically to a trial court’s acceptance of pleas in felony

cases, provides as follows:

       (2) In felony cases the court may refuse to accept a plea of guilty or
       a plea of no contest, and shall not accept a plea of guilty or no contest
       without first addressing the defendant personally * * * and doing all
       of the following:

       (a) Determining that the defendant is making the plea voluntarily,
       with understanding of the nature of the charges and of the maximum
       penalty involved, and if applicable, that the defendant is not eligible
       for probation or for the imposition of community control sanctions at
       the sentencing hearing.

       (b) Informing the defendant of and determining that the defendant
       understands the effect of the plea of guilty or no contest, and that the
       court, upon acceptance of the plea, may proceed with judgment and
       sentence.

       (c) Informing the defendant and determining that the defendant
       understands that by the plea the defendant is waiving the rights to jury

                                         -8-
Case No. 2-21-02


       trial, to confront witnesses against him or her, to have compulsory
       process for obtaining witnesses in the defendant’s favor, and to
       require the state to prove the defendant’s guilt beyond a reasonable
       doubt at a trial at which the defendant cannot be compelled to testify
       against himself or herself.

Crim.R. 11 “‘ensures an adequate record on review by requiring the trial court to

personally inform the defendant of his rights and the consequences of his plea and

determine if the plea is understandingly and voluntarily made.’” Dangler at ¶ 11,

quoting State v. Stone at 168. The Supreme Court of Ohio has recently reaffirmed

that “our focus in reviewing pleas has not been on whether the trial judge has

‘[incanted] the precise verbiage’ of the rule, State v. Stewart, 51 Ohio St.2d 86, 92,

364 N.E.2d 1163 (1977), but on whether the dialogue between the court and the

defendant demonstrates that the defendant understood the consequences of his

plea[.]” Dangler at ¶ 12, citing State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-

5200, ¶ 15-16.

       {¶14} “When a criminal defendant seeks to have his conviction reversed on

appeal, the traditional rule is that he must establish that an error occurred in the trial-

court proceedings and that he was prejudiced by that error.” Dangler at ¶ 13, citing

State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-297, ¶ 14-15; Crim.R. 52. Generally,

to demonstrate prejudice, a defendant would have to establish that “his plea would

not have otherwise been made.” Dangler at ¶ 24.




                                           -9-
Case No. 2-21-02


       {¶15} There are limited exceptions to the prejudice requirement in the

criminal-plea context. “When a trial court fails to explain the constitutional rights

that a defendant waives by pleading guilty or no contest, we presume that the plea

was entered involuntarily and unknowingly, and no showing of prejudice is

required.” Id. at ¶ 14, citing State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748,

¶ 31 and Veney at syllabus. The “constitutional” rights are set forth in Crim.R.

11(C)(2)(c) above. See Dangler at ¶ 14. When a trial court fails to fully cover

“nonconstitutional” rights in Crim.R. 11, “a defendant must affirmatively show

prejudice to invalidate a plea.” Dangler at ¶ 14, citing Clark at ¶ 17.

       {¶16} The Supreme Court of Ohio recognized one other exception to the

prejudice requirement: “a trial court’s complete failure to comply with a portion of

Crim.R. 11(C) eliminates the defendant’s burden to show prejudice.” (Emphasis

sic.) Dangler at ¶ 15, citing State v. Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, ¶

22. However, “[a]side from these two exceptions, the traditional rule continues to

apply: a defendant is not entitled to have his plea vacated unless he demonstrates

that he was prejudiced by a failure of the trial court to comply with the provisions

of Crim.R. 11(C).” Id. at ¶ 16, citing State v. Nero, 56 Ohio St.3d 106, 108 (1990).

“The test for prejudice is ‘whether the plea would have otherwise been made.’” Id.

at ¶ 16, quoting Nero at 108.




                                        -10-
Case No. 2-21-02


       {¶17} Good argues that the trial court’s Crim.R. 11 colloquy was defective

because the trial court failed to properly advise him of the maximum penalties with

respect to Counts One and Eleven. Good’s argument is without merit.

       {¶18} With respect to Count One, rape of a victim less than 10 years old, the

trial court had the option of sentencing Good to (1) a term of life imprisonment

without parole pursuant to R.C. 2907.02(B) or (2) a minimum term of 15 years and

a maximum term of life imprisonment with the possibility of parole pursuant to R.C.

2971.03(B)(1)(b). With respect to Count Eleven, rape of a victim less than 13 years

old, the required sentence pursuant to R.C. 2971.03(B)(1)(a) was 10 years to life in

prison with the possibility of parole.

       {¶19} At the change-of-plea hearing, the trial court informed Good that, with

respect to Count One, it had the option of imposing a prison term of 25 years to life

or a prison term of life without parole. (July 5, 2017 Tr. at 9-10). With respect to

Count Eleven, the trial court advised Good that the charge carried a sentence of 25

years to life with the possibility of parole. (Id. at 10). Thus, although the trial court

incorrectly informed Good of the minimum sentences with respect to Counts One

and Eleven, the trial court did correctly advise Good of the maximum penalties of

life without parole and life with the possibility of parole, respectively. “Crim.R.

11(C)(2)(a) requires the trial court to determine whether a defendant is entering his

plea with an understanding of the maximum penalty involved; by its terms, Crim.R.


                                          -11-
Case No. 2-21-02


11(C)(2)(a) does not require the trial court to determine whether the defendant is

aware of every lesser penalty that could be imposed.” State v. Liles, 3d Dist. Allen

No. 1-18-69, 2019-Ohio-3029, ¶ 19. Under the relevant statutes, 15 years in prison

and 10 years in prison was not the maximum penalty Good was facing. Moreover,

the record indicates that the trial court did actually inform Good of the maximum

penalties associated with Counts One and Eleven prior to accepting his guilty plea.

(July 5, 2017 Tr. at 9-10).        Further, at the change-of-plea hearing, Good

acknowledged stated, “[I]t’s either life or life, so I’m going to take the lesser of the

two evils.” (Id. at 16). Good’s statement indicates that not only was he aware of

the maximum sentences available to him, but that he accepted the plea agreement

for the purpose of avoiding the maximum penalty associated with Count One, life

in prison without the possibility of parole. Accordingly, the trial court’s failure to

correctly apprise Good of the minimum sentence does not affect the sufficiency of

the Crim.R. 11 plea colloquy. See Liles at ¶ 19.

       {¶20} Even so, Good fails to demonstrate that he was prejudiced from the

trial court’s error. Rather than being sentenced to life imprisonment without parole,

for Count One, Good received a term of 25 years to life in prison, with the possibility

of parole. Thus, as Good’s sentence was less than the actual potential maximum and

within the range stated by the trial court, Good did not suffer any prejudice. Liles

at ¶ 21; State v. Bailey, 11th Dist. Geauga No. 2006-G-2734, 2007-Ohio-6160, ¶ 14-


                                         -12-
Case No. 2-21-02


15 (finding no prejudice where the trial court imposed a sentence that was “less than

the actual maximum potential sentence and within the limit of the maximum

sentence as stated by the trial judge”). Furthermore, Good fails to argue that but for

the trial court’s alleged error he would not have entered pleas of guilty. Indeed, if

Good was willing to accept a plea with a 25-year-to-life sentence in 2017, it stands

to reason that he would have accepted a 15-year-to-life or 10-year-to-life sentence

if he had been correctly advised of the mandatory minimum sentences.

Accordingly, we do not find that Good suffered a manifest injustice by the trial

court’s misstatement of the mandatory minimum sentence.

       {¶21} Next, we consider Good’s argument that the trial court erred in

sentencing him with respect to Counts One and Eleven, and that the error resulted

in Good suffering a manifest injustice.

       {¶22} As an initial matter, we acknowledge that Good’s sentence is contrary

to law. As detailed above, with respect to Count One, the trial court had the option

of sentencing Good to (1) a term of life imprisonment without parole pursuant to

R.C. 2907.02(B) or (2) a minimum term of 15 years and a maximum term of life

imprisonment pursuant to R.C. 2971.03(B)(1)(b). With respect to Count Eleven,

the required sentence pursuant to R.C. 2971.03(B)(1)(a) was 10 years to life in

prison. With respect to Count Seventeen, forcible rape, the statutory range was 3 to

11 years in prison pursuant to R.C. 2907.02(B) and R.C. 2929.14(A).


                                          -13-
Case No. 2-21-02


       {¶23} However, acting pursuant to the joint-sentence recommendation

proffered by Good and the State, the trial court sentenced Good to 25 years to life

in prison with respect to Count One, 25 years to life in prison with respect to Count

Eleven, and 11 years in prison with respect to Count Seventeen. The trial court

ordered the sentences to be served concurrently for an aggregate sentence of 25

years to life in prison, with the possibility of parole. Accordingly, the trial court

erred with respect to the sentences imposed as to Counts One and Eleven. However,

we do not find that the sentence is void or that Good suffered a manifest injustice as

a result of the error.

       {¶24} Good argues that because the trial court’s sentence with respect to

Counts One and Eleven is contrary to law, his conviction and sentence are void.

Good is incorrect. “A judgment or sentence is void only if it is rendered by a court

that lacks subject-matter jurisdiction over the defendant.” State v. Henderson, 161

Ohio St.3d 285, 2020-Ohio-4784, ¶ 43. Even if a sentence imposed is not authorized

by law, the sentence would only be voidable as long as the trial court possessed both

subject-matter and personal jurisdiction. Id. Here, Good’s argument is that his

sentence is void because it was based on an error and is contrary to law.

Accordingly, he does not allege, and we do not find, that the trial court lacked

subject-matter jurisdiction over him. Rather, we find that the sentences were merely

voidable. See Henderson at ¶ 1 (“sentences based on an error * * * are voidable if


                                        -14-
Case No. 2-21-02


the court imposing the sentence has jurisdiction over the case and the defendant”).

“The failure to timely –at the earliest available opportunity—assert an error in a

voidable judgment, even if that error is constitutional in nature, amounts to the

forfeiture of any objection.” State v Robey, 5th Dist. Fairfield No. 2021-CA-00010,

2021-Ohio-3884, ¶ 25, citing Henderson.         Accordingly, Good’s postsentence

motion to withdraw his guilty plea, filed several years after conviction and sentence,

is not the proper vehicle for Good to attack his sentence which was imposed by a

court with proper subject-matter and personal jurisdiction. Thus, although Good

implores this court to vacate his sentence or remand his case for resentencing

because it is contrary to law, such actions are outside of the scope of our review of

the trial court’s denial of Good’s postsentence motion to withdraw his guilty plea.

Rather, our review of Good’s assignments of error must focus on whether the

sentencing error amounted to a manifest injustice such that the trial court erred by

denying his postsentence motion to withdraw his guilty plea. We hold that it does

not.

       {¶25} First, as previously stated, a manifest injustice comprehends a flaw in

the path of justice “so extraordinary that the defendant could not have sought redress

from the resulting prejudice through another form of application reasonably

available to him.” Brooks, 2010-Ohio-1682, ¶ 8. Here, Good failed to file a direct

appeal, and thus failed to seek the redress available to correct the sentencing error


                                        -15-
Case No. 2-21-02


he now raises. Further, we note that Good still has the option of filing a motion for

leave to file a delayed direct appeal pursuant to App.R. 5(A).1 Accordingly, because

Good has other means by which to correct his sentence, he does not show a manifest

injustice.

        {¶26} Furthermore, our review of the record supports a finding that the

sentencing error of which Good complains does not rise to the level of a manifest

injustice. First, the trial court could have lawfully imposed a sentence of 25 years

to life in prison by imposing the mandatory minimum sentences for Counts One and

Eleven, 15 years to life and 10 years to life, respectively, and running those

sentences consecutively to each other and concurrently to the sentence imposed for

Count Seventeen. Accordingly, the trial court had the ability to sentence Good to

25 years to life in prison. Moreover, the record indicates that the State’s willingness

to run the sentences concurrently was based upon its understanding that Good would

receive a sentence of 25 years in prison. Specifically, the State acknowledged that

it recommended running Counts One and Eleven consecutively because it

“believe[d] that twenty-five years to life is a justified sentence for [Good’s] crimes.”

(July 5, 2017 Tr. at 29-30). Thus, Good bargained to receive a sentence of 25 years

to life in prison, and he received the benefit of that bargain. Accordingly, we do not

find that Good suffered a manifest injustice due to the trial court’s sentencing error.


1
 Of course Good must still comply with the requirements of the Appellate Rules and must not delay filing
such a motion.

                                                  -16-
Case No. 2-21-02


       {¶27} Finally, Good argues that he suffered a manifest injustice because he

received the ineffective assistance of trial counsel. Specifically, Good alleges that

his trial counsel was ineffective by misinforming him of the correct maximum

penalties for Counts One and Eleven, rendering his guilty pleas involuntary. Good

argues that due to this incorrect legal advice, he was denied vital information upon

which to make a decision regarding whether to go to trial, negotiate different terms

during plea negotiations, or enter guilty pleas. Accordingly, Good contends that the

trial court erred by denying his postsentence petition to withdraw his guilty plea.

We disagree.

       {¶28} “In criminal proceedings, a defendant has the right to effective

assistance of counsel under both the United States and Ohio Constitutions.” State

v. Evick, 12th Dist. Clinton No. CA2019-05-010, 2020-Ohio-3072, ¶ 45. “A claim

of ineffective assistance of trial counsel may serve as a basis for seeking a post-

sentence withdraw of a guilty or no-contest plea under Crim.R. 32.1.” State v.

James, 3d Dist. Hancock No. 5-19-30, 2020-Ohio-720, ¶ 14. “‘“When an alleged

error underlying a motion to withdraw a guilty plea is ineffective assistance of

counsel, the defendant must show (1) that his counsels’ performance was deficient

and (2) that there is a reasonable probability that, but for counsel’s errors, he would

not have pled guilty.”’” Id., quoting State v. Taveras, 12th Dist. Warren No.

CA2016-06-054, 2017-Ohio-1496, ¶ 17, quoting, State v. Tapia-Cortes, 12th Dist.


                                         -17-
Case No. 2-21-02


Butler No. CA2016-02-031, 2016-Ohio-8101, ¶ 13. The party raising a claim of

ineffective assistance has the burden of establish both elements to warrant relief. Id.

       {¶29} Good claims that his trial counsel incorrectly informed him of the

maximum penalties associated with Counts One and Eleven. However, a review of

the record indicates that Good’s trial counsel incorrectly informed him of the

mandatory minimum sentences associated with Counts One and Eleven, but

correctly informed him of the maximum sentences associated therewith. (July 5,

2017 Tr. at 5-7).

       {¶30} Furthermore, given the totality of the circumstances, we do not find

that the misinformation Good received from his trial counsel regarding the

maximum penalties amounts to a manifest injustice. Although Good’s trial counsel

was operating under the erroneous belief that the mandatory minimum sentences

associated with Counts One and Eleven were 25 years to life in prison, the record

indicates that the State and the trial court were also operating under the same

mistaken understanding. Also, Good agreed to a sentence of 25 years to life in

prison. It stands to reason that he would have pled guilty knowing the court would

impose terms of 15 years to life and 10 years to life and could run those sentences

consecutively for an aggregate total of 25 years to life imprisonment.

       {¶31} Additionally, Good’s trial counsel was successful in negotiating a plea

that resulted in the trial court dismissing 38 of the 41 counts in the indictment.


                                         -18-
Case No. 2-21-02


Notably, all 38 dismissed charges were first-degree felonies, 9 of which carried

potential penalties of life in prison without the possibility of parole. (Doc. No. 1).

Furthermore, Good negotiated a plea that avoided the maximum sentence of life in

prison without the possibility of parole. Therefore, the record supports the trial

court’s determination that Good did not carry his burden in establishing both that

his trial counsel was defective and that but for counsel’s errors, he would not have

pled guilty. For these reasons, we conclude that the trial court did not abuse its

discretion in finding that Good failed to establish a manifest injustice on the basis

of ineffective assistance of his trial counsel sufficient to warrant a postsentence

withdrawal of his guilty plea.

       {¶32} Finally, in his fourth assignment of error, Good argues that his request

to withdraw his guilty plea should not be required to comply with “any time

constraints the law may require” because the trial court advised him at the change-

of-plea hearing that he was waiving “all” his rights to appeal his sentence. We

disagree. R.C. 2953.08(A) provides specific grounds for a defendant to appeal a

sentence. State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, ¶ 10. Under R.C.

2953.08(D)(1), “[a] sentence imposed upon a defendant is not subject to review

under this section if the sentence is authorized by law, has been recommended

jointly by the defendant and the prosecution in the case, and is imposed by a

sentencing judge.”    “In discussing jointly recommended sentences, the Ohio


                                        -19-
Case No. 2-21-02


Supreme Court has recognized that ‘[t]he General Assembly intended a jointly

agreed-upon sentence to be protected from review precisely because the parties

agreed that the sentence is appropriate.’” State v. Morris, 3d Dist. Hardin No. 6-12-

17, 2013-Ohio-1736, ¶ 11, quoting State v. Porterfield, 106 Ohio St.3d 5, 2005-

Ohio-3095, ¶ 25. Here, although Good’s sentence was recommended jointly by the

defendant and prosecution and imposed by the trial court, for the reasons detailed

above, Good’s sentence is not authorized by law. However, the fact that Good’s

sentence, which is voidable and not void, is contrary to law does not entitle him to

disregard the applicable time constraints and procedure. As we previously detailed,

Good had the recourse of filing a direct appeal to challenge his sentence. Although

Good failed to timely file a direct appeal, we once again note that he still has the

option of filing a motion for leave to file a delayed direct appeal. See App.R. 5(A).

         {¶33} Good’s assignments of error are overruled.

                                     Conclusion

         {¶34} For the foregoing reasons, Good’s assignments of error are overruled.

Having found no error prejudicial to the appellant herein in the particulars assigned

and argued, we affirm the judgment of the Auglaize County Court of Common

Pleas.

                                                                Judgment Affirmed

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.


                                         -20-